Name: Commission Regulation (EEC) No 2705/93 of 30 September 1993 fixing the sluice-gate prices and levies for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 245/1131 . 10. 93 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2705/93 of 30 September 1993 fixing the sluice-gate prices and levies for pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, therefore the sluice-gate prices should remain unchanged until 31 December 1993 : Having regard to the Treaty establishing the European Economic Community, Whereas, when the levies applicable from 1 October, 1 January and 1 April are being fixed, trends in world market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is being fixed ;Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Articles 8 and 12 ( 1 ) thereof, Whereas, since a new sluice-gate price has not been fixed it is necessary to maintain, unchanged, the levies until 31 December 1993 : Whereas sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2759/75, must be fixed in advance for each quarter in accordance with the methods of calculation laid down in Commis ­ sion Regulation (EEC) No 1611 /90 of 15 June 1990 fixing the sluice-gate prices and levies on pigmeat (3) ; Whereas, in the case of pigment products, in respect of which the rate of duty has been bound within GATT, the levies should be limited to the amounts resulting from that binding ; Whereas, since sluice-gate prices and levies for pigmeat were last fixed by Commission Regulation (EEC) No 1651 /93 (4), for the period 1 July to 30 September 1993, they must be fixed anew for the period 1 October to 31 December 1993 ; whereas such prices and levies should in principle be fixed by reference to feed grain prices for the period 1 April to 31 August 1993 ; Whereas, by Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries f), as last amended by Regulation (EEC) No 1028/93 (8), and Council Regulation (EEC) No 715/90 (9) on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) as last amended by Regulation (EEC) No 444/92 (10), special import arrangements were introduced involving a reduc ­ tion to 50 % in levies within the framework of fixed amounts or annual quotas, in particular for certain pigmeat products ; Whereas, when the sluice-gate price applicable from 1 October, 1 January and 1 April is being fixed, trends in world market prices for feed grain are to be taken into account only if the value of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used in calculating the sluice-gate price for the preceding quarter ; whereas this minimum was fixed by Council Regulation (EEC) No 2766/75 (*), as last amended by Regulation (EEC) No 3906/87 (*), at 3 % ; Whereas, pursuant to Article 101 ( 1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (ll ), no levies shall apply on imports of products originating in the overseas countries and territories : Whereas the value of the quantity of feed grain varies by less than 3 % from that used for the preceding quarter ; 0 OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5 . 1989, p. 12. 0 OJ No L 152, 16. 6. 1990, p. 18. (A) OJ No L 157, 29. 6 . 1993, p. 43. 0 OJ No L 282, 1 . 11 . 1975, p . 25. (4 OJ No L 370, 30. 12. 1987, p. 11 . 0 OJ No L 370, 31 . 12. 1990, p. 121 . (8) OJ No L 108, 1 . 5 . 1993, p. 1 . 0 OJ No L 84, 30 . 3 . 1990, p. 85. H OJ No L 52, 27. 2. 1992, p. 7. (") OJ No L 263, 19. 9. 1991 , p. 1 . No L 245/114 Official Journal of the European Communities 1 . 10. 93 ments for these products originating in Austria and Finland ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Whereas Council Regulations (EEC) No 518/92Q, as amended by Regulation (EEC) No 2233/93 (2), (EEC) No 519/92 (3), as amended by Regulation (EEC) No 2234/93 (4), and (EEC) No 520/92 (% as amended by Regulation (EEC) No 2235/93 (*), of 27 February 1992 on certain procedures for applying the Interim Agreements on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic respectively, of the other part, introduce arrangements for reducing import levies on certain products ; whereas Commission Regulation (EEC) No 2698/93 Q, lays down detailed rules for applying the arrangements provided for in these agreements as regards pigmeat ; Whereas, in addition, account must be taken of Council Decision 93/239/EEC of 15 March 1993 concerning the conclusion of the Agreements in the form of exchanges of letters between the European Economic Community, of the one part, and the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Kingdom of Norway and the Kingdom of Sweden, of the other part, on the provisional application of the Agreements on certain arrangements in the field of agriculture, signed by the said parties in Oporto on 2 May 1 992 (8) ; whereas Commission Regulation (EEC) No 1 1 56/93 (9) lays down detailed rules for the application of the imports arrange ­ HAS ADOPTED THIS REGULATION : Article 1 1 . For the period 1 October to 31 December 1993, the sluice-gate prices and the levies provided for in Articles 12 and 8 respectively of Regulation (EEC) No 2759/75 for the products specified in Article 1 (1 ) of that Regulation shall be as shown in the Annex. 2. Provided that, in the case of products falling within CN codes 0206 30 21 , 0206 30 31 , 0206 41 91 , 02064991 , 1501 00 11 , 1601 00 10, 1602 1000, 1602 20 90 or 1602 90 10, in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. Article 2 This Regulation shall enter into force on 1 October 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 56, 29. 2. 1992, p. 3. (2) OJ No L 200, 10. 8 . 1993, p . 3 . 0 OJ No L 56, 29. 2. 1992, p. 6. 0 OJ No L 200, 10. 8 . 1993, p. 4. 0 OJ No L 56, 29. 2. 1992, p. 9. 0 OJ No L 200, 10. 8 . 1993, p. 5. Q See page 80 of this Official Journal . (8) OJ No L 109, 1 . 5. 1993, p. 1 . 0 OJ No L 117, 13. 5 . 1993, p. 11 . 1 . 10 . 93 Official Journal of the European Communities No L 245/115 ANNEX to the Commission Regulation of 30 September 1993 fixing the sluice-gate prices and levies on pigmeat CN code Sluice-gate price(ECU/100 kg) Amount of levies (ECU/100 kg) (3) Conventional rate of duty bound within GAIT (%) 0103 91 10 72,16 40,30  0103 9211 61,37 34,27  0103 9219 72,16 40,30 (4)  0203 11 10 93,84 52,40 (4)0  0203 12 11 136,07 75,98 (4)0  0203 12 19 105,10 58,69 (4)0  0203 19 11 105,10 58,69 (4)0  0203 19 13 152,02 84,89 ("H5)  0203 19 15 81,64 45,59 (4)0  0203 19 55 152,02 84,89 (4)0  0203 19 59 152,02 84,89 (4)0  0203 21 10 93,84 52,40 (4)0  0203 22 11 136,07 75,98 (4)0  0203 2219 105,10 58,69 (4)0 / , ^ 0203 29 11 105,10 58,69 (4)0  0203 29 13 152,02 84,89 (  ) (4) 0  0203 29 15 81,64 45,59 (4)0  0203 29 55 152,02 84,89 (  ) 00  0203 29 59 152,02 84,89 (4)0  0206 30 21 113,55 63,40 7 0206 30 31 82,58 46,11 4 0206 41 91 113,55 63,40 7 0206 49 91 82,58 46,11 4 0209 00 11 37,54 20,96  0209 00 19 41,29 23,06  0209 00 30 22,52 12,58  0210 11 11 136,07 75,98 (') (4)  0210 11 19 105,10 58,69 (4)  0210 11 31 264,63 147,77 (4)0  0210 11 39 208,32 11 6,33 (4)  0210 1211 81,64 45,59 C)(4)  0210 1219 136,07 75,98 (4)0  0210 19 10 120,12 67,07 (4)  0210 19 20 131,38 73,36 (4)  0210 19 30 105,10 58,69 (4)  0210 19 40 152,02 84,89 (&gt;) (4)  0210 19 51 152,02 84,89 (4)  0210 19 59 152,02 84,89 (4)  0210 19 60 208,32 1 16,33 (4)  0210 19 70 261,81 146,19 (4)  0210 19 81 264,63 147,77 (4)0  0210 19 89 264,63 147,77 (4)  0210 90 31 113,55 63,40  0210 90 39 82,58 46,11  1501 00 11 30,03 16,77 3 1501 00 19 30,03 16,77  1601 00 10 131,38 111,20 0 24 1601 00 91 220,52 162,56 O 0 (4) 0  No L 245/ 116 Official Journal of the European Communities 1 . 10 . 93 CN code Sluice-gate price(ECU/100 kg) Amount of levies (ECU/ 100 kg)Q Conventional rate of duty bound within GATT (%) 1601 00 99 150,14 108,90 (&gt;)(2)(4)0  160210 00 105,10 62,82 26 1602 20 90 121,99 108,08 25 1602 41 10 229,91 175,25 (4) 1602 4210 192,37 1 40,47 (4)  1602 49 11 229,91 1 76,78 (4)  1602 49 13 192,37 1 26,35 (4)  1602 49 15 192,37 127,99 ( ¢)(&lt;)  1602 49 19 126,68 88,84 (')(4)  1602 49 30 105,10 75,12 (4)  1602 49 50 62,87 55,64 (4)  1602 90 10 121,99 89,38 26 1602 90 51 126,68 87,02  1902 20 30 62,87 47,98  (') The levy on products originating in the developing countries and listed in the Annex to Regulation (EEC) No 3834/90 is reduced by 50 % within the limits of the fixed amounts referred to in that Annex. (2) The levy on products originating in the ACP and listed in Article 8 of amended Regulation (EEC) No 715/90 reduced by 50 % within the limits of the quotas referred to in that Regulation. (3) No levy applies to OCT originating products according to Article 101 (1 ) of Decision 91 /482/EEC. (4) Products falling within this code, imported from Poland, Czechoslovakia or Hungary under the Interim Agree ­ ments concluded between those countries and the Community, and in respect of which EUR.1 certificates issued in accordance with Regulation (EEC) No 2698/93 have been presented, are subject to the levies set out in the Annex to that Regulation. (*) For products imported from Austria or Finland, the levy applicable is restricted within the conditions provided for in Regulation (EEC) No 1156/93 . NB : The CN codes and the footnotes are defined in amended Commission Regulation (EEC) No 2658/87.